 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                   DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                           Case No. 2:19-mj-00394-NJK
 6                 Plaintiff,
     vs.                                                   ORDER
 7
     JUSTIN LEE TRIPP,                                     (Docket Nos. 13, 17)
 8
                   Defendant.
 9

10         While represented by counsel, Defendant Justin Lee Tripp filed a pro se motion for Court

11 to rule on motion to compel and a pro se motion for in camera review of e-mails. Docket Nos.

12 13, 17. A party who is represented by counsel “cannot while so represented appear or act in the

13 case.” LR IA 11-6(a).

14         Accordingly,

15         Defendant’s pro se filings, Docket Nos. 13 and 17, shall be STRICKEN from the docket.

16         IT IS SO ORDERED.

17         DATED: January 15, 2020.

18

19
                                               NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23
